     Case 4:19-cv-00162-MW-MAF Document 79-4 Filed 07/31/20 Page 1 of 3



                           LEON COUNTY SHERIFF'S OFFICE
                             Standard Operating Procedure 450.MS
                                 Special Management Inmates


        EFFECTIVE:                          REVISED:                  RESCINDS:

     1 OCTOBER 1999                      13 January 2017             15 July 2004

A. PURPOSE: The purpose of this procedure is to describe the method in which inmates
   with special needs are identified and managed.

B. SCOPE: This procedure shall apply to all Corrections Personnel.

C. POLICY: It is the policy of the Leon County Detention Facility to maintain a system for
   identification of inmates requiring special management.

D. DEFINITIONS: N/A

E. PROCEDURE:

   1. MANAGEMENT

     a. The Detention Facility's Medical Unit procedures for handling special management
        inmates are reviewed annually by the health authority or designee and include at a
        minimum: [FCAC 24.03 FMJS 7.02]

        1) Suicide prevention;

       2) Prenatal care;

       3) Alcohol/drug detoxification;

       4) Seizure management;

        5) Physical impairment;

       6) Mental incapacity/deficiencies;

       7) Incidents of inmate hunger strikes.

     b. Special management treatment is to be initiated only when appropriate and under
       the direction of the health authority. The special management time frame shall be
       as deemed necessary by the health authority.



                                                                  LCSO-Norred 005445
SOP 450.MS- Special Management Inmates                                                1 of 3
     Case 4:19-cv-00162-MW-MAF Document 79-4 Filed 07/31/20 Page 2 of 3


     c. Anyone admitted to the facility under the Marchman Act or who exhibits obvious
        signs of intoxication from the use of alcohol or drugs shall be kept separate from
        the general population, under close supervision for a reasonable length of time as
        designated by the health authority. [FCAC 24.14]

     d. Inmates with suicidal ideation or thoughts of harming themselves or others shall be
       placed in the infirmary cells designed for this function. Direct observation shall be
        initiated until seen by qualified mental health personnel. All items that could
       potentially pose a threat or cause harm shall be removed from the inmate's access.
       The inmate shall be placed in a suicide gown and given no utensils to eat with. If
       the inmate still exhibits acts of harming him/herself or others, certified correctional
        staff shall place the inmate in the restraint chair. Medical personnel shall be present
       to ensure no constrictions of extremities exist and shall check circulation every two
       hours until the inmate is released.

     e. The Detention Facility's Medical Unit procedures for the management of inmates
        with seizure disorders include at a minimum:[ FMJS 7.17]

       1) Special housing requirements;

       2) Work assignments limitations;

       3) Close supervision requirements.

     f. The Detention Facility's Medical Unit procedures for the management of physically
        impaired inmates includes at a minimum:

       1) Paralysis;

       2) Blindness;

       3) Hearing impairment;

       4) Illness impairment;

       5) Speech impairment;

       6) Amputees.

     g. The Detention Facility's Medical Unit procedures for the management of pregnant
       female inmates includes at a minimum: [FCAC 24.17]

       1) Prenatal care;

       2) Housing assignments;

       3) Restricted work assignments;

       4) Placement of the child.


                                                                    LCSO-Norred 005446
SOP 450.MS- Special Management Inmates                                                   2 of 3
     Case 4:19-cv-00162-MW-MAF Document 79-4 Filed 07/31/20 Page 3 of 3



     h. The Detention Facility's Medical Unit maintains procedures for the management of
        inmates diagnosed with diminished capacity, mental deficiencies or retardation.




DEPARTMENT OF DETENTION CHIEF




                                                                LCSO-Norred 005447
SOP 450.MS- Special Management Inmates                                             3 of 3
